DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3, 5-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C 112(b) rejection of January 22, 2021 has been withdrawn as the location of the ejector according to the claims of March 22, 2021 has an appropriately defined position within the duct.  The prior art does not teach the limitations of the independent claims 1 and 12.  The prior art does not teach a precise location of the ejector relative to the valve member and central longitudinal axis.  Kozuch et al. (U.S Pre-Grant Publication 20160130972) does not include an ejector.  Flatman (U.S Patent 4,881,367) does not teach a valve arranged in the claimed duct.  Mortzheim et al. (U.S Patent 6,550,253) has an ejector and valve arranged only schematically.  Therefore, the combination of these references nor other prior art provide evidence of obviousness of the claimed location of the ejector compared to the location of the valve member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745